Case 9:18-cv-80176-BB Document 237-8 Entered on FLSD Docket 07/03/2019 Page 1 of 4



DEF_00013459.PDF.obj_53_decoded_stream.txt

    1   /CS0 cs 1 scn
    2   72 54 450.75 732.75 re
    3   f
    4   0.502 scn
    5   78 692.25 440.25 ‐1.5 re
    6   f
    7   q
    8   1 0 0 1 78.0003 692.2503 cm
    9   0 0 m
   10   0.75 ‐0.751 l
   11   439.5 ‐0.751 l
   12   440.249 0 l
   13   h
   14   f
   15   Q
   16   q
   17   1 0 0 1 78.75 691.4997 cm
   18   0 0 m
   19   ‐0.75 ‐0.75 l
   20   439.5 ‐0.75 l
   21   438.75 0 l
   22   h
   23   f
   24   Q
   25   q
   26   1 0 0 1 78.0003 690.75 cm
   27   0 0 m
   28   0.75 0.75 l
   29   0 1.5 l
   30   h
   31   f
   32   Q
   33   q
   34   1 0 0 1 517.5 691.4997 cm
   35   0 0 m
   36   0.75 ‐0.75 l
   37   0.75 0.751 l
   38   h
   39   f
   40   Q
   41   BT
   42   0 scn
   43   /TT0 1 Tf
   44   7.5 0 0 7.5 79.5 771.75 Tm
   45   (From:)Tj
   46   ET
   47   /TouchUp_TextEdit MP
   48   BT
   49   /CS1 cs 0 0 1 scn
   50   /C2_0 7.5 Tf
   51   156 771.75 Td
   52   <00270044005900480003002E004F0048004C005000440051>Tj

                                                                           Page: 1
Case 9:18-cv-80176-BB Document 237-8 Entered on FLSD Docket 07/03/2019 Page 2 of 4



DEF_00013459.PDF.obj_53_decoded_stream.txt

   53   ET
   54   /CS1 CS 0 0 1 SCN
   55   0.75 w
   56   q
   57   1 0 0 1 156 771 cm
   58   0 0 m
   59   47.886 0 l
   60   h
   61   S
   62   Q
   63   BT
   64   /CS0 cs 0 scn
   65   /TT0 1 Tf
   66   7.5 0 0 7.5 79.5 761.25 Tm
   67   (To:)Tj
   68   /CS1 cs 0 0 1 scn
   69   /TT1 1 Tf
   70   10.2 0 Td
   71   (Craig S Wright)Tj
   72   ET
   73   q
   74   1 0 0 1 156 760.5 cm
   75   0 0 m
   76   47.886 0 l
   77   h
   78   S
   79   Q
   80   BT
   81   /CS0 cs 0 scn
   82   /TT0 1 Tf
   83   7.5 0 0 7.5 79.5 750.75 Tm
   84   (Subject:)Tj
   85   /TT1 1 Tf
   86   10.2 0 Td
   87   (Requested attached.)Tj
   88   /TT0 1 Tf
   89   ‐10.2 ‐1.4 Td
   90   (Date:)Tj
   91   /TT1 1 Tf
   92   10.2 0 Td
   93   (Friday, 17 October 2014 12:04:57 PM)Tj
   94   /TT0 1 Tf
   95   ‐10.2 ‐1.4 Td
   96   (Attachments:)Tj
   97   /CS1 cs 0 0 1 scn
   98   /TT1 1 Tf
   99   10.2 0 Td
  100   (Tulip Trust.pdf.asc)Tj
  101   ET
  102   q
  103   1 0 0 1 156 729 cm
  104   0 0 m

                                                                           Page: 2
Case 9:18-cv-80176-BB Document 237-8 Entered on FLSD Docket 07/03/2019 Page 3 of 4



DEF_00013459.PDF.obj_53_decoded_stream.txt

  105   61.564 0 l
  106   h
  107   S
  108   Q
  109   BT
  110   7.5 0 0 7.5 156 720.75 Tm
  111   (Tulip Trust.pdf.tar.asc)Tj
  112   ET
  113   q
  114   1 0 0 1 156 720 cm
  115   0 0 m
  116   72.982 0 l
  117   h
  118   S
  119   Q
  120   BT
  121   7.5 0 0 7.5 156 711.75 Tm
  122   (Tulip Trust.pdf)Tj
  123   ET
  124   q
  125   1 0 0 1 156 711 cm
  126   0 0 m
  127   48.549 0 l
  128   h
  129   S
  130   Q
  131   BT
  132   /CS0 cs 0 scn
  133   /TT0 1 Tf
  134   7.5 0 0 7.5 79.5 701.25 Tm
  135   (Importance:)Tj
  136   /TT1 1 Tf
  137   10.2 0 Td
  138   (High)Tj
  139   /TT2 1 Tf
  140   9.75 0 0 9.75 78 662.25 Tm
  141   (Craig,)Tj
  142   0 ‐1.231 TD
  143   (I think you are mad and this is risky, but I believe in what we are tryi\
  144   ng to do.)Tj
  145   0 ‐2.462 TD
  146   (Respectfully,)Tj
  147   T*
  148   (Dave Kleiman ‐ )Tj
  149   /CS1 cs 0 0 1 scn
  150   6.636 0 Td
  151   (http://www.ComputerForensicExaminer.com)Tj
  152   ET
  153   q
  154   1 0 0 1 142.7032 601.5 cm
  155   0 0 m
  156   176.552 0 l

                                                                                     Page: 3
Case 9:18-cv-80176-BB Document 237-8 Entered on FLSD Docket 07/03/2019 Page 4 of 4



DEF_00013459.PDF.obj_53_decoded_stream.txt

  157   h
  158   S
  159   Q
  160   BT
  161   /CS0 cs 0 scn
  162   9.75 0 0 9.75 319.2554 602.25 Tm
  163   ( ‐ )Tj
  164   /CS1 cs 0 0 1 scn
  165   (http://www.DigitalForensicExpert.com)Tj
  166   ET
  167   q
  168   1 0 0 1 327.3772 601.5 cm
  169   0 0 m
  170   152.725 0 l
  171   h
  172   S
  173   Q
  174   BT
  175   /CS0 cs 0 scn
  176   9.75 0 0 9.75 78 578.25 Tm
  177   (4371 Northlake Blvd #314)Tj
  178   0 ‐1.231 TD
  179   (Palm Beach Gardens, FL 33410)Tj
  180   T*
  181   (561.310.8801)Tj
  182   ET




                                                                           Page: 4
